Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000034
                                                          28-AUG-2013
                                                          02:13 PM


                           SCWC-12-0000034


            IN THE SUPREME COURT OF THE STATE OF HAWAI#I




          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,


                                  vs.


          JOSEPH VAIMILI, Respondent/Defendant-Appellee,


                                  and


         FREEDOM BAIL BONDS, Petitioner/Surety-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000034; CR. NO. 09-1-0410)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Application for Writ of Certiorari filed on July

19, 2013 by Petitioner/Surety-Appellant Freedom Bail Bonds is

hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

held in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, August 28, 2013.

Matthew N. Padgett,               /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                  2